

116 S1577 IS: Know the Price Act of 2019
U.S. Senate
2019-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1577IN THE SENATE OF THE UNITED STATESMay 21, 2019Mr. Cassidy (for himself and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act to prohibit certain contracts between health insurance plans
 or issuers and health care providers.1.Short titleThis Act may be cited as the Know the Price Act of 2019.2.Amendment to Public Health Service ActSubpart II of part A of title XXVII of the Public Health Service Act (42 U.S.C. 300gg–11 et seq.) is amended by adding at the end the following:2729A.Provider contracts(a)Information on provider alternativesA group health plan or a health insurance issuer offering group or individual health insurance coverage shall not enter into an agreement with a provider, network or association of providers, third-party administrator, or other service provider that would, directly or indirectly—(1)restrict the group health plan or health insurance issuer from providing price or quality information, through a consumer engagement tool or any other means, to providers or the sponsor, enrollees, or potential enrollees of the plan or coverage; or(2)restrict the group health plan or health insurance issuer from sharing data described in paragraph (1) with a third party, for plan management purposes..